     Case 2:20-cv-02306-GMN-NJK Document 71 Filed 08/31/21 Page 1 of 4




1    James F. McDonough, III, pro hac vice
            jmcdonough@hgdlawfirm.com
2    HENINGER GARRISON DAVIS, LLC
     3621 Vinings Slope, Suite 4320
3    Atlanta, Georgia 30339
     Telephone: (404) 996-0869
4    Facsimile: (205) 547-5506

5    James J. Pisanelli, Esq., Bar No. 4027
            JJP@pisanellibice.com
6    PISANELLI BICE PLLC
     400 South 7th Street, Suite 300
7    Las Vegas, Nevada 89101
     Telephone: (702) 214-2100
8    Facsimile: (702) 214-2101

9    Attorneys for Plaintiff, FLEET CONNECT SOLUTIONS LLC
     (Additional attorneys listed on signature page)
10
                                  UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
     FLEET CONNECT SOLUTIONS LLC, a                          CASE NO.: 2:20-cv-02306-GMN-NJK
13   Texas limited liability company,

14                          Plaintiff,
                                                          JOINT STIPULATION FOR DISMISSAL
15   v.                                                            WITH PREJUDICE

16   EAST-WEST TRANSPORT INC., a Nevada
     corporation,
17
                            Defendant.
18
19          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff FLEET CONNECT SOLUTIONS

20   LLC and Defendant EAST-WEST TRANSPORT INC., by and through their respective counsel,

21   hereby file this Joint Stipulation of Dismissal with Prejudice, dismissing all claims in this action,

22   subject to the terms of that certain agreement titled “Confidential Settlement and Patent License

23   Agreement,” dated August 24, 2021. Each party shall bear its own fees, costs, and expenses.

24
25
26
27
28
     Case 2:20-cv-02306-GMN-NJK Document 71 Filed 08/31/21 Page 2 of 4




1    Date: August 30, 2021                /s/ James F. McDonough, III

2                                         James F. McDonough, III (pro hac vice)
                                              jmcdonough@hgdlawfirm.com
3                                         Jonathan R. Miller (pro hac vice)
                                              jmiller@hgdlawfirm.com
4                                         Travis E. Lynch (pro hac vice)
                                              tlynch@hgdlawfirm.com
5                                         HENINGER GARRISON DAVIS, LLC
                                          3621 Vinings Slope, Suite 4320
6                                         Atlanta, Georgia 30339
                                          Telephone: (404) 996-0869, -0863, -0867
7                                         Facsimile: (205) 547-5504, -5506, -5515

8                                         Timothy C. Davis (pro hac vice)
                                             tim@hgdlawfirm.com
9                                         HENINGER GARRISON DAVIS, LLC
                                          2224 1st Avenue North
10                                        Birmingham, Alabama 35203
                                          Telephone: (205) 326-3336
11                                        Facsimile: (205) 326-3332

12                                        C. Matthew Rozier (pro hac vice forthcoming)
                                             mrozier@wsltrial.com
13                                        ROZIER & HARDT PLLC
                                          1500 Larimer Street, Suite 1067
14                                        Denver, Colorado 80202
                                          Telephone: (210) 289-7541
15
                                          Jonathan L. Hardt (pro hac vice)
16                                           jhardt@wsltrial.com
                                          ROZIER & HARDT PLLC
17                                        1105 Nueces Street
                                          Austin, Texas 78701
18                                        Telephone: (210) 289-7541

19                                        James J. Pisanelli, Esq., Bar No. 4027
                                             JJP@pisanellibice.com
20                                        Debra L. Spinelli, Esq., Bar No. 9695
                                             DLS@pisanellibice.com
21                                        M. Magali Mercera, Esq., Bar No. 11742
                                             MMM@pisanellibice.com
22                                        PISANELLI BICE PLLC
                                          400 South 7th Street, Suite 300
23                                        Las Vegas, Nevada 89101
                                          Telephone: (702) 214-2100
24                                        Facsimile: (702) 214-2101

25
26
27
28

     D. Nev. No. 2: 20-cv-02306-GMN-NJK        JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                          Page | 2
     Case 2:20-cv-02306-GMN-NJK Document 71 Filed 08/31/21 Page 3 of 4




1
      Date: August 30, 2021                        Respectfully submitted,
2
                                                   /s/Akshay Deoras#
3                                                  Patrick J. Reilly
                                                   Brownstein Hyatt Farber Schreck, LLP
4                                                  100 North City Parkway, Suite 1600
                                                   Las Vegas, Nevada 89106
5                                                  Telephone 702-464-7033
                                                   Email: preilly@bhfs.com
6
                                                   Adam Alper **
7                                                  Akshay Deoras **
                                                   Barbara Barath*
8                                                  KIRKLAND & ELLIS LLP
                                                   555 California Street
9                                                  San Francisco, California 94104
                                                   Telephone: (415) 439-1400
10                                                 Facsimile: (415) 439-1500
                                                   Email: adam.alper@kirkland.com
11                                                 Email: akshay.deoras@kirkland.com
                                                   Email: barbara.barath@kirkland.com
12
                                                   Michael De Vries**
13                                                 KIRKLAND & ELLIS LLP
                                                   555 South Flower Street Suite 3700
14                                                 Los Angeles, California 90071
                                                   Telephone: (213) 680-8400
15                                                 Facsimile: (2130 680-8500
                                                   Email: michael.devries@kirkland.com
16
                                                   Ryan Kane **
17                                                 KIRKLAND & ELLIS LLP
                                                   601 Lexington Avenue
18                                                 New York, New York 10022
                                                   Telephone: (212) 446-4800
19                                                 Facsimile: (212) 446-4900
                                                   Email: ryan.kane@kirkland.com
20
                         Counsel for Defendant, EAST-WEST TRANSPORT INC.
21
                                                   ** admitted pro hac vice
22                                                 # e-signed with express permission

23
        IT IS SO ORDERED.
24
25      Dated this ____
                    31 day of August, 2021.

26
27      ___________________________
        Gloria M. Navarro, District Judge
28
        UNITED STATES DISTRICT COURT

     D. Nev. No. 2: 20-cv-02306-GMN-NJK            JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                              Page | 3
     Case 2:20-cv-02306-GMN-NJK Document 71 Filed 08/31/21 Page 4 of 4




1                                         CERTIFICATE OF SERVICE

2            I HEREBY CERTIFY that I caused the foregoing document to be electronically-filed with

3    the Clerk of Court using this Court’s CM/ECF system, which caused it to be served this day on all

4    counsel of record who have consented to receive electronic service.

5    Dated: August 30, 2021                       /s/ James F. McDonough, III
                                                  James F. McDonough, III
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     D. Nev. No. 2: 20-cv-02306-GMN-NJK                JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                  Page | 4
